Filing Date: 10/16/2018
Domestic Priority Date: 1/25/2016 (US 15/005,360)
     7/23/2013 (US 13/948/746)
Applicant(s): Tang et al. (Karda, Mueller, Dhir, Kerr, Hwang, Liu)
Examiner: Marcos D. Pizarro

DETAILED ACTION
This Office action responds to the amendment filed on 10/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection, as subject to pre-AIA  instead, will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 6/23/2021 in reply to the Office action in paper no. 10, mailed on 7/20/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-11 and 30-39.
Specification
The amendment filed on 10/12/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material that is not supported by the original disclosure is as follows: Amended paragraph 24 has a straight sidewall that extends upwardly from the bottom of the source/drain region 36 to a curved sidewall above said straight sidewall.
The details introduced by the amendment with respect to the shape of the dielectric projection illustrated in figure 4 were not described in the written disclosure as originally filed.  It is well established that drawings do not define the precise proportions of elements in a drawing and may not be relied upon to show particular shapes or sizes if the specification is completely silent on the issue.  Accordingly, the applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In lines 19-22, claim 1 recites that the dielectric projection has a straight sidewall that extends upwardly from the bottom of one of the source/drain regions to a curved sidewall that is above said straight sidewall.  The specification, as originally filed, fails to support these limitations in the claim.
	
Allowable Subject Matter
Claims 2 and 30-39 are allowed.
e.g., Park: fig. 15B and Wang: fig. 11.  The limitations in claim 1 with respect to the straight and curved sidewalls are not disclosed by the prior art of record.  However, these limitations fail to satisfy the written description requirement under 35 U.S.C. 112(a), as set forth above in paragraphs 5-7.  Claims 1 and 3-11 would be allowable if the applicants overcome the rejection under 35 U.S.C. 112(a) by showing that there is sufficient written description to inform the skilled artisan that the applicant was in possession of the claimed invention as a whole at the time the application was filed.  See MPEP § 2163 for guidelines pertaining the written description requirement.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but they are not found persuasive to overcome the rejection of the claims.  In reply to the 112(a) rejection of claims 1 and 3-11, the applicant amended paragraph [0040] to introduce the subject matter recited in claim 1.  The amendment, however, is objected to because it introduces details with respect to the shape of the sidewalls of the dielectric projection that were not described in the written disclosure as originally filed; therefore, introducing new matter into the record.  It is well established that drawings do not define the precise proportions of elements in a drawing and may not be relied upon to show particular shapes or sizes if the specification is completely silent on the issue.  Accordingly, the applicant is required to cancel the new matter in the reply to this Office Action, and claims 
Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the mailing date of this final action. 
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (15 November 1989). The Art Unit 2814 Fax Center number is (571) 273-8300. The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:30 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@USPTO.gov. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy, can be reached on 571-272-1705.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
MP/mp
16 November 2021